MILLS, Acting Chief Judge,
dissenting:
The only issue presented by this appeal from a nonfinal order is whether the allegations of the recall petition are legally sufficient.
The allegations are:
“(1) Have in misfeasance and neglect of their official duties, failed to provide adequate sewage disposal facilities in the City of Apalachicola, thus endangering the health, safety, and welfare of the citizens of said City and of Franklin County;
“(2) Have exhibited and pursued personal animosity between and among themselves to the exclusion and neglect of public business and official duties, thus impeding the functioning of governmental business and processes and impairing the city’s ability to provide essential services to its citizens.”
Martina admits that ground (2) of the petition is insufficient and I agree.
Ground (1) is insufficient because it does not, with reasonable specificity, set forth a violation of a duty to the electorate which could be sufficiently identified for the electorate to determine the truth or falsity of the charge. Nor does ground (1) apprise Tolliver of the charges he would be expected to meet were a recall election held. In my judgment, ground (1) contains no more than a conclusion or opinion. It is not supported by the allegation of any facts. The petition must allege sufficient facts to identify the acts or failure to act which are urged by Martina as misfeasance or negligence on the part of Tolliver. Gilbert v. Morrow, 277 So.2d 812 (Fla. 1st DCA 1973).
I would reverse.